Citation Nr: 1639230	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-10 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a condition manifested by neck pain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a condition manifested by back pain.

3.  Entitlement to service connection for a condition manifested by neck pain.

4.  Entitlement to service connection for a condition manifested by back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that, although the RO reopened the Veteran's claims and denied them on the merits in its April 2011 rating decision, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

Upon consideration of the symptoms the Veteran has described, the information she has submitted in support of her claim, and the information that VA has obtained in support of her claim, the Board finds that the issues previously characterized as whether new and material evidence has been received to reopen a claim for service connection for lumbosacral strain and whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a neck injury are more appropriately characterized as whether new and material evidence has been received to reopen a claim of entitlement to service connection for a condition manifested by neck pain and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a condition manifested by back pain.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In that regard, in February 1998, the Veteran filed a claim in which she stated that she was seeking service connection for neck and back problems that she had sustained during an in-service motor vehicle accident and that had continued thereafter.  In March 1999, the RO denied the Veteran's claim, following a May 1998 VA spine examination during which the examiner discussed the Veteran's ongoing neck and back pain, described a 1997 evaluation of chronic pain syndrome of the low back, and reported diagnoses of low back strain and chronic neck pain, likely myofascial in etiology.  In January 2008, the Veteran filed a claim to reopen her previously denied back claim.  The RO declined to reopen a claim of entitlement to service connection for lumbosacral strain in a May 2008 rating decision.  A back claim was again denied by the RO in a June 2010 rating decision, following the Veteran's April 2010 claim to reopen and the RO's review of additional post-service medical records that documented a history of back injuries with fibromyalgia pain.  

In October 2010, the Veteran filed a claim to reopen both the back and neck claims.  In April 2011, following a VA examination that noted the Veteran had been diagnosed with fibromyalgia and found that her back and neck conditions were related to that condition rather than to the Veteran's in-service motor vehicle accident, the RO again reopened and denied the Veteran's neck and back claims.  In December 2011, the Veteran submitted a notice of disagreement with the RO's April 2011 rating decision.  She also submitted a separate claim of entitlement to service connection for fibromyalgia that month, which was denied by the RO in a February 2012 rating decision.  The Veteran did not appeal the February 2012 denial of entitlement to service connection for fibromyalgia.  However, she did perfect an appeal of her neck and back claims in response to a statement of the case the RO also issued that month.  

Based on the foregoing, the Board understands the claim on appeal as encompassing the pertinent symptomatology at issue regardless of any confusion or change in the precise diagnoses, and has broadened the issues accordingly.  As just discussed, multiple clinicians have suggested, including prior to the initial denial of the Veteran's neck and back claim in 1999, that the symptoms she has reported experiencing since her in-service motor vehicle accident may be associated with a chronic pain condition.  In expanding the issues on appeal, the Board acknowledges that the RO's February 2012 rating decision denied a claim of entitlement to service connection for fibromyalgia and that the Veteran did not appeal that denial.  However, given the recharacterization of the Veteran's initial claim, the Board finds that the February 2012 rating decision is not a prior final denial of service connection for fibromyalgia, as it was issued during the pendency of an appeal that encompassed the fibromyalgia issue.  As a result, the symptomatology the Veteran has described and the information she has submitted in connection with that claim may be considered by the Board without the need for first reopening the matter.

The issues of entitlement to service connection for a condition manifested by neck pain and a condition manifested by back pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An unappealed March 1999 rating decision denied service connection for a condition manifested by neck pain and is final.

2.  Some of the evidence received since the unappealed March 1999 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a condition manifested by neck pain.

3.  An unappealed May 2008 rating decision declined to reopen a claim of entitlement to service connection for a condition manifested by back pain and is final.

4.  Some of the evidence received since the unappealed May 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a condition manifested by back pain.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a condition manifested by neck pain.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for a condition manifested by back pain.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for a claim characterized as residuals of a neck and back injury was initially denied by the RO in a March 1999 rating decision.  The Veteran was notified of the rating decision and her appellate rights, and she did not appeal or submit any evidence within one year of notice.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In January 2008, the Veteran submitted another claim of entitlement to service connection for a low back disability, and the RO declined to reopen the previously denied claim in a May 2008 rating decision.  The Veteran was notified of the rating decision and her appellate rights, and she did not appeal or submit any evidence within one year of notice.  Therefore, the May 2008 rating decision is also final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the March 1999 and May 2008 rating decisions included service treatment records (STRs), post-service treatment records, and VA examination reports.  The claims were denied because the Veteran's in-service neck and back symptoms resolved with treatment and did not result in a chronic condition or related permanent residual disability, and because neither continuity of a condition following discharge nor a causal connection between her current symptoms and service had been shown.

Evidence added to the record since the March 1999 and May 2008 rating decisions consists of additional post-service treatment records, VA examination reports, Social Security Administration (SSA) records, lay statements, and an article discussing causes and risk factors for fibromyalgia.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also material, as it addresses the reasons for the prior denials.  Specifically, some of the additional treatment records and an April 2011 VA examination report document a diagnosis of fibromyalgia after service and attribute the Veteran's ongoing neck and back pain to that condition.  The article on fibromyalgia, submitted by the Veteran's representative in August 2016, suggests a possible relationship between the trauma the Veteran sustained during her in-service motor vehicle accident and the fibromyalgia to which her subsequent neck and back pain have been attributed.  As new and material evidence has been received, the claims may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a condition manifested by neck pain is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a condition manifested by back pain is reopened.


REMAND

Additional development is necessary prior to adjudication of the Veteran's underlying service connection claims.

In April 2011, a VA examiner opined that the Veteran's current neck and back conditions were less likely as not related to a whiplash injury the Veteran sustained in an in-service motor vehicle accident.  In support of that opinion, the examiner cited normal in-service medical findings following the accident and noted that the Veteran was diagnosed with fibromyalgia, which he suspected was the cause of her back pain, after service.  The examiner also cited a medical source that stated there was no evidence that a single event causes fibromyalgia and that many physical and emotional stressors can trigger or aggravate the symptoms of that condition.  However, as the VA examiner addressed neither the Veteran's assertion that her current neck and back pain began following her motor vehicle accident and continued thereafter nor her indication, on her August 1989 separation medical history report, that she was experiencing symptoms that included recurrent back pain and swollen or painful joints, his opinion is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Furthermore, in August 2016, the Veteran's representative submitted an internet article that stated that symptoms of fibromyalgia can begin after trauma and that some experts believe trauma can trigger the development of fibromyalgia.

In light of the inadequacies in the 2011 VA examination and the conflicting evidence of record regarding whether fibromyalgia may be triggered by trauma such as a motor vehicle accident, an additional VA examination is needed.

Given the need to remand the foregoing issues for other reasons, any outstanding VA treatment records should also be obtained, and the Veteran should be provided another opportunity to submit, or to authorize VA to obtain, any outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding private treatment records that she wishes VA to obtain, and advise her that she may submit any additional evidence or information she might have to support her claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain any outstanding VA treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of her neck and back pain.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

After identifying any disabilities that are causing the Veteran's neck and back pain, please state whether it is at least as likely as not (50 percent probability or more) that the disabilities began in service or are otherwise related to service.

In rendering the opinion, please specifically discuss the significance of (1) the Veteran's in-service motor vehicle accident; (2) the symptoms she reported on her August 1989 separation medical history report, including recurrent back pain and swollen joints; (3) her post-service diagnosis of fibromyalgia; (4) the April 2011 VA examiner's finding that the Veteran's back and neck problems were likely related to her fibromyalgia; and (5) the article on fibromyalgia submitted in August 2016, which notes that fibromyalgia can be triggered by physical trauma.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that her reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested action, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


